            Case 1:21-cv-01921-ADC Document 1 Filed 07/30/21 Page 1 of 19



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND
                                    Northern Division


 MIGUEL GUERRERO,                                  )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )
                                                   )   Civil Action No.
 TRANS UNION, LLC,                                 )
                                                   )
        Defendant.                                 )
                                                   )
                                                   )
                                                   )
                                                   )

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, MIGUEL GUERRERO (hereinafter “Plaintiff”), by and through the undersigned

counsel, alleges the following against Defendant, TRANS UNION, LLC LLC (hereafter “Trans

Union” also known as a “CRA”), and in support thereof respectfully alleges violations of the Fair

Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”).

                                  PRELIMINARY STATEMENT

       1.       This is an action for actual damages, statutory damages, punitive damages, costs,

and attorney’s fees brought pursuant to the Fair Credit Reporting Act, 15 U.S.C. §§ 1681a–x

(“FCRA”).

       2.       In this case, Trams Union has combined or mixed Plaintiff’s credit file with

another consumer, which has resulted in the publication of inaccurate information including

personal identifying information, collection accounts and credit accounts that do not belong to

him. Despite multiple requests for reinvestigation and correction by Plaintiff, Trans Union has

failed to reasonably investigate the Plaintiff’s disputes and has continued to inaccurately report

that he had multiple serious delinquencies on his credit report. Plaintiff has alerted Trans Union
            Case 1:21-cv-01921-ADC Document 1 Filed 07/30/21 Page 2 of 19



that it appeared that his credit file had been mixed with his twin brother. This continues to be a

major problem with many consumers as a result of Trans Union’s matching procedures.

       3.       The FCRA demands reporting agencies like Trans Union utilize reasonable

procedures to assure the maximum possible accuracy of the information they report. 15 U.S.C. §

1681e(b). In addition, when a consumer disputes an item of information, the agency must

investigate the dispute and, if the information cannot be verified, delete it. 15 U.S.C. § 1681i.

       4.       Consumer Reporting Agencies (“CRAs”) that create consumer reports, like Trans

Union are charged with using reasonable procedures designed to ensure the maximum possible

accuracy of the information they report.

       5.       Plaintiff brings claims under § 1681e(b) against Experian because it reported the

inaccurate information regarding accounts that did not belong to him, Capital One Bank, USA,

N.A., CB/Indigo GF, Citicards-CBNA, Credit One Bank, Macy’s DSNB, Santander Consumer

USA, Credit Collection Service, and Security Credit Service. When Plaintiff disputed the

inaccuracies, Trans Union did not reasonably investigate, also violating § 1681i.

       6.       The Consumer Financial Protection Bureau has noted, “experience indicates that

[CRAs] lack incentives and under-invest in accuracy” Consumer Fin. Prot. Bureau, Supervisory

Highlights Consumer Reporting Special Edition 21 (Issue 14, March 2, 2017). This is particularly

true as to how these Defendants have complied with their now 50-year-old obligation to conduct

a meaningful accuracy investigation. Both Defendants have been repeatedly sued by consumers,

sanctions by regulators and reprimanded by both District and Appellate courts to do more than an

automated parroting of what their customer-creditors instruct. Had they followed that advice and

heeded those warnings, the Plaintiff would not have been harmed.




                                                  2
             Case 1:21-cv-01921-ADC Document 1 Filed 07/30/21 Page 3 of 19



                                           JURISDICTION AND VENUE

        7.       This Court has jurisdiction under 15 U.S.C. § 1681p and 28 U.S.C. § 1367.

        8.       Venue is proper in this District as Plaintiff is a resident in this District, the violations

described in this Complaint occurred in this District, and Trans Union transacts business within

this District.

                                                    PARTIES

        9.       Miguel Guerrero is a natural person who resides in Baltimore, Maryland. He is a

“consumer” as defined in 15 U.S.C. §1681a(c).

        10.      Trans Union is a foreign corporation headquartered in the State of Illinois,

authorized to conduct business in the State of Maryland through its registered agent, CSC Lawyers

Incorporating Service Company, 7 St. Paul Street, Suite 820, Baltimore, Maryland 21202.

        11.      Trans Union is a “consumer reporting agency,” as defined in 15 USC § 1681(f). It

is regularly engaged in the business of assembling, evaluating, and disbursing information

concerning consumers for the purpose of furnishing consumer reports, as defined in 15 U.S.C. §

1681(d), to third parties.

        12.      Trans Union disburses consumer reports to third parties under contract for monetary

compensation.

                                     FACTUAL ALLEGATIONS

    Sections 1681e(B) and 1681i(A) of The Fair Credit Reporting Act Require Substantive
    Investigations and Prohibit Mere “Parroting” of the Defendants’ Creditor-Customers

        13.      “Congress enacted FCRA in 1970 out of concerns about abuses in the consumer

reporting industry. See S. Rep. No. 91–517, at 3 (1969); 116 Cong. Rec. 35941 (1970) (statement

of Sen. Proxmire); id. at 36570 (statement of Rep. Sullivan); . . . . In enacting FCRA Congress

adopted a variety of measures designed to insure that agencies report accurate




                                                      3
         Case 1:21-cv-01921-ADC Document 1 Filed 07/30/21 Page 4 of 19



information.” Dalton v. Capital Associated Indus., Inc., 257 F.3d 409, 414–15 (4th Cir. 2001). “In

recognition of the critical role that CRAs play in the credit markets and the serious consequences

borne by consumers because of inaccurate information disseminated in consumer credit reports

prepared by CRAs, Congress placed on a CRA what can only be described as very high legal duties

of care, set forth . . . in 15 U.S.C. §§ 1681e(b), 1681i(a)(1)(A), and 1681i(a)(3)(A).” Burke v.

Experian Info. Sols., Inc., No. 1:10-cv-1064 AJT/TRJ, 2011 WL 1085874, at *4 (E.D. Va. Mar.

18, 2011).

       14.     “Section 1681e(b) sets forth the CRAs’ overall du[t]y:

       (b) Accuracy of report. Whenever a consumer reporting agency prepares a
       consumer report it shall follow reasonable procedures to assure maximum possible
       accuracy of the information concerning the individual about whom the report
       relates.”

Burke v. Experian Info. Sols., Inc., No. 1:10-cv-1064 AJT/TRJ, 2011 WL 1085874, at *4 (E.D.

Va. Mar. 18, 2011).

       15.     Section 1681i(a) on the other hand requires much more from a CRA after a

consumer has placed it on notice of an inaccuracy through her dispute:

       [I]f the completeness or accuracy of any item of information contained in a
       consumer's file at a consumer reporting agency is disputed by the consumer and the
       consumer notifies the agency directly . . . of such dispute, the agency shall, free of
       charge, conduct a reasonable reinvestigation to determine whether the disputed
       information is inaccurate and record the current status of the disputed information,
       or delete the item from the file . . . before the end of the 30-day period[.]

15 U.S.C. § 1681i(a)(1)(A).

       16.     Section §1681i(a) imposes “a duty . . . to make reasonable efforts to investigate and

correct inaccurate or incomplete information brought to its attention by the consumer.” Cahlin v.

Gen. Motors Acceptance Corp. 936 F.2d 1151, 1160 (11th Cir. 1991). “[T]he term ‘investigation’




                                                 4
         Case 1:21-cv-01921-ADC Document 1 Filed 07/30/21 Page 5 of 19



is defined as ‘[a] detailed inquiry or systematic examination’ or ‘a searching inquiry.’” Hinkle v.

Midland Credit Mgmt., Inc., 827 F.3d 1295, 1303 (11th Cir. 2016) (citations omitted).

       17.     It has long been the law that a CRA, such as Trans Union, does not fulfill its “grave

responsibility” to conduct a reinvestigation of a consumer’s dispute by merely contacting the

creditor who supplied the dispute item. See, e.g., Pinner v. Schmidt, 805 F.2d 1258, 1262 (5th Cir.

1986) (concluding it was unreasonable for a credit reporting agency to contact only the creditor in

its reinvestigation of a disputed debt); Collins v. Experian Info. Sols., Inc., 775 F.3d 1330, 1333

(11th Cir.), on reh'g sub nom. Collins v. Equable Ascent Fin., LLC, 781 F.3d 1270 (11th Cir. 2015);

Carlisle v. Nat’l Commercial Servs., Inc., No. 1:14-cv-515-TWT-LTW, 2016 WL 4544368, at *9

(N.D. Ga. July 22, 2016), report & recommendation adopted, No. 1:14-cv-515-TWT, 2016 WL

4532219 (N.D. Ga. Aug. 29, 2016) (“[A] reasonable factfinder could find that merely contacting

[the creditor] was not sufficient to determine whether the disputed information was inaccurate.”).

       18.     That    “grave   responsibility”       imposed   by     the   FCRA   reinvestigation

requirement “must consist of something more than merely parroting information received from

other sources.” Cushman v. Trans Union Corp., 115 F.3d 220, 225 (3d Cir. 1997).

       19.     As the Fourth Circuit explained in Johnson v. MBNA:

       The key term at issue here, “investigation,” is defined as “[a] detailed inquiry or
       systematic examination.” Am. Heritage Dictionary 920 (4th ed.2000); see
       Webster’s Third New Int'l Dictionary 1189 (1981) (defining “investigation” as “a
       searching inquiry”).

357 F.3d 426, 430 (4th Cir. 2004).

       20.     Further, as Trans Union is aware, it is generally accepted that even though the term

“investigation” is not used in § 1681e(b), it is clear that Defendant has a duty to conduct a

reasonable initial investigation pursuant to § 1681e(b) as well as § 1681i(a) and that this is

“central” to the CRAs’ duties of care under that portion of the Act:




                                                  5
             Case 1:21-cv-01921-ADC Document 1 Filed 07/30/21 Page 6 of 19



           This conclusion flows from the plain meaning of both [§1681e(b) and §1681i(a)].
           For example, Section 1681e(b) requires (1) “reasonable procedures” that (2)
           “assure” (3) “maximum possible accuracy.” To “assure” means “to make sure or
           certain: put beyond all doubt.” Webster's Third New International Dictionary 133
           (1993). “Maximum” means the “greatest in quantity or highest degree attainable”
           and “possible” means something “falling within the bounds of what may be done,
           occur or be conceived . . . .” Id. at 1396, 1771. It is difficult to imagine how
           “maximum possible accuracy” could be guaranteed without an adequate
           investigation. Likewise, Section 1681i(a)(1)(A) requires a “reinvestigation,”
           necessarily implying that an “investigation” was required to have been performed
           in the first instance.

Burke, 2011 WL 1085874, at *4.

           21.    It has long been the law – since 1970 in fact – that:

           [W]hen a CRA learns or should reasonably be aware of errors in its reports that
           may indicate systematic problems (by virtue of information from consumers, report
           users, from periodic review of its reporting system, or otherwise), it must review
           its procedures for assuring accuracy and take any necessary steps to avoid future
           problems. Similarly, it should establish procedures to avoid reporting information
           from its furnishers that appears implausible or inconsistent.
Fed. Tr. Comm’n, 40 YEARS OF EXPERIENCE WITH THE FAIR CREDIT REPORTING ACT (July 2011),

at 67. 1

       Plaintiff Discovers Trans Union is Reporting Accounts that Did not belong to Him

           22.    In late 2020, Plaintiff tried to obtain a mortgage to buy a home for his family.

           23.    When Plaintiff checked his credit reports, he learned that Trans Union was

reporting derogatory and inaccurate credit information about him.

           24.    The derogatory and inaccurate information included information that belonged to

Plaintiff’s twin brother, Carlos Guerrero, even though Carlos has a different name, social security

number, and address history from Plaintiff.




1
   Available at https://www.ftc.gov/sites/default/files/documents/reports/40–years–experience–
fair–credit–reporting–act–ftc–staff–report–summary–interpretations/110720fcrareport.pdf.




                                                    6
         Case 1:21-cv-01921-ADC Document 1 Filed 07/30/21 Page 7 of 19



       25.     The inaccurate information reported by Defendant, including several charge offs

for Carlos Guerrero’s accounts, which negatively reflected upon Plaintiff’s financial

responsibility, creditworthiness and his reputation.

                Plaintiff disputes the Inaccurate Information with Trans Union

       26.     In late January, Mr. Guerrero sent via certified mail a detailed dispute letter to

Trans Union regarding its mixing of information belonging to his brother into his credit file.

       I am writing to dispute information you have reported on my credit report. I have a
       twin brother, Carlos Guerrero, and you are reporting his information as mine. My
       name is Miguel Guerrero, my birthdate is x/xx/xx, and my social security number
       is xxx-xx-xxxx. Carlos’ birthdate is also x/xx/xx, but his name is different from
       mine and his social security number ends with xxxx..

       The following information belongs to Carlos and I request that you remove it from
       my credit report:

               •   The third and fifth addresses you have reported belong to Carlos
               •   The last phone number on the first line, and the last two on the second
                   line, belong to Carlos
               •   The Capital One Bank USA, NA account with a credit limit of $4,100
                   belongs to Carlos
               •   The CB Indigo account belongs to Carlos
               •   The Citicards-CBNA accounts belongs to Carlos
               •   The Credit One Bank account belongs to Carlos
               •   The DSNB/Macy’s account belongs to Carlos
               •   The Santander Consumer USA account belongs to Carlos
               •   The Credit Collection Servic account belongs to Carlos
               •   The Security Credit Services account belong to Carlos
               •   All of the Regular Inquiries belong to Carlos
               •   Ally Financial listed under Checking Account and Demand Deposit
                   Account(DDA) Activity belongs to Carlos

        27.    Trans Union never attempted to contact the Plaintiff about his disputes. Trans

Union ignored the Plaintiff’s dispute and never provided him the results of his dispute.




                                                 7
          Case 1:21-cv-01921-ADC Document 1 Filed 07/30/21 Page 8 of 19



                              Trans Union Does Not and Do Not
                     Conduct Any Investigation of Most Consumer Disputes

        28.     Unknown to the Plaintiff until this action, it has long been the practice of Trans

Union to refuse to perform that statutorily mandated FCRA investigation and instead delegate all

action in response to consumer disputes to a third-party outsource vendor located overseas. That

vendor, previously known as Intelenet Global Services, is now as Teleperformance.

        29.     The Dispute Processing vendor is not hired to perform an actual FCRA

investigation. Instead, its sole responsibility is to read consumer dispute letters, select one of a

handful of common dispute codes from a dropdown menu and then click that code.

        30.     In fact, Trans Union (all CRAs, really) strongly encourage consumers to make

disputes through their online websites. When consumers do so, the consumer has to click one of

just a few available dispute reasons (such as “Not my account.”). The online dispute then is

outputted into an electronic-communication system called e-Oscar without ever touching human

hands or being read by human eyes at TransUnion. It gets sent to Trans Union’s creditor customer

for its sole consideration.

        31.     Here is how it the written mail dispute process actually works: Trans Union receives

and scans mailed disputes like Plaintiff’s into batches directly out of its facility in Eastern

Pennsylvania.

        32.     Trans Union then forwards the dispute mail batches to Teleperformance, based in

Mumbai, India. Teleperformance uses low-wage employees to work quickly to process the

consumer dispute letters received from Trans Union, skimming the letters and selecting one of a

handful of codes from a dropdown menu to best describe the consumer’s detailed dispute

information in 2 digits. For example, the most common relevant code is: “01 Not his/hers.”




                                                 8
          Case 1:21-cv-01921-ADC Document 1 Filed 07/30/21 Page 9 of 19



       33.     Teleperformance agents are not allowed to do any of these things: contact the

consumer; use the telephone or e-mail to investigate; research; contact the furnisher directly; take

longer than 5 minutes per dispute.

       34.     Trans Union and non-party Equifax, another Teleperformance customer, have both

taken the position in other litigation that they have no control over Teleperformance or its

employees. For example, under oath before another Florida Court just this year, Equifax’s

representative employee testified: “Intelenet has no corporate affiliation with Equifax. Intelenet is

not a corporate partner of Equifax. Rather, Intelenet is a company wholly separate from Equifax

and is a party to a contract with Equifax wherein Equifax hired Intelenet to assist Equifax with

various matters. Neither Mr. Negi nor Mr. Singh [the dispute processing agents] are employees of

Equifax.” Miller v. Equifax Info. Serv., No. 4:19-cv-584, ECF 47-1 (M.D. Fla. Sept. 18, 2020).

And in its briefing in that same case, Equifax argued, “[c]ourts have determined that Intelenet is a

separate legal entity, not controlled by a party.”

       35.     TransUnion has taken and succeeded with this same position. See, e,g., Wilcox v.

Servis One, Inc., No. 1:19-cv-02545-RDB (D. Md.) (ECF 71) (ruling that Trans Union did not

have control or the ability to produce Indian employees of Intelenet).

       36.     Regardless of whether these statements are correct, Trans Union believes that it

cannot direct, control, manage or reliably influence the employees of its third-party Indian

outsource vendor.

       37.     Trans Union itself did not conduct any reinvestigation of Plaintiff’s many disputes.

Instead, it merely caused them to be removed from Trans Union’s control to be saved within a

database by an overseas data processing vendor.




                                                     9
         Case 1:21-cv-01921-ADC Document 1 Filed 07/30/21 Page 10 of 19



        38.      Plaintiff obtained a copy of his Trans Union consumer report from

www.annualcreditreport.com in the middle of March. Plaintiff noticed that Trans Union had

removed one of his brother’s addresses and phone numbers.

        39.      Trans Union had failed to remove from Plaintiff’s consumer reports the mixed

accounts – Capital One Bank, USA, NA, Citicards-CBNA, DSNB/Macy’s, Santander Consumer

USA, and Ally Financial.

        40.      Trans Union also did not remove the Credit Collection Service and Security Credit

Services accounts, but it did note that the “account was disputed by consumer.”

                                  Plaintiff Suffered Actual Damages

        41.      Plaintiff continues to suffer as of the filing of this Complaint with Trans Union’s

reluctance to do any independent investigation about the accounts that have been mixed into his

credit report.

        42.      Plaintiff has been attempting to resolve these matters with Defendant and his credit

was significantly destroyed by Defendant’s failure to correct the inaccurate reporting.

        43.      As a result of the inaccurate credit reporting, Plaintiff has suffered damages,

including, but not limited to:

              a. Stress associated with multiple denials for car leases, personal loans, credit cards,

                 and delays in applying for future lines of credit;

              b. Monies lost by attempting to fix his credit, e.g. communication costs, postage for

                 disputes;

              c. Loss of time attempting to cure the error;

              d. Mental anguish, stress, aggravation, and other related impairments to the enjoyment

                 of life.




                                                   10
         Case 1:21-cv-01921-ADC Document 1 Filed 07/30/21 Page 11 of 19



       44.     Stress associated with attempting to resolve this matter in the last year.

                                Defendants’ Conduct Was Willful

       45.     The FCRA allows for a remedy for a “willful” violation. A willful act or violation

includes, “not only knowing violations of [the statute], but reckless ones as well.” Safeco Ins. Co.

of Am. v. Burr, 551 U.S. 47, at 57 (2007). A “reckless” action includes conduct whereby “the

company ran a risk of violating the law substantially greater than the risk associated with a reading

that was merely careless.” Id. at 69.

       46.     Proof of willfulness includes, for example, “evidence that other consumers have

lodged complaints similar to” the one made by the Plaintiff” and a failure to make the correction

right away. Dalton, 257 F.3d at 418; Saunders v. Branch Banking & Trust Co. of Va., 526 F.3d

142, 151 (4th Cir. 2008).

       47.     As detailed above, the FCRA section at issue here, and informative guidance, have

been around now for over 50 years. The language of § 1681e(b) has not changed. Defendant’s

dispute investigation obligations under § 1681i(a) have not changed. The FCRA’s caution of

Defendant’s “grave responsibilities” to ensure accuracy has not changed.

       48.     Trans Union has received many thousands of disputes and other complaints

regarding the creditors at issue in this case – sufficient to require a reasonable company to at least

examine or investigate further before blindly accepting further reporting.

       49.     Just in federal court alone, during the last decade the creditor-furnishers disputed

by Plaintiff have had to defend collectively hundreds of consumer lawsuits.

       50.     In many, or even most, of these FCRA lawsuits brought by a consumer. Experian

was a named co-defendant.




                                                  11
         Case 1:21-cv-01921-ADC Document 1 Filed 07/30/21 Page 12 of 19



       51.     Experian knew or should have known of this litigation history. They use and have

access to PACER to investigate and monitor such consumer complaints.

       52.     The CFPB has maintained a Consumer Complaint database since 2017. It receives

a small percentage of the total consumer credit reporting complaints made nationwide, as many

multiples more are made directly to the Defendants, and/or to other government agencies,

attorneys, or non-profit organizations.

       53.     Trans Union regularly receives unredacted consumer dispute details from this

database.

       54.     Since the database began accepting complaints in 2017, the CFPB has sent

hundreds of thousands of consumer credit reporting complaints to Trans Union.

       55.     Further, just shy of 38,000 of the CFPB complaints against Trans Union were based

largely on its failure to reasonably investigate consumer disputes.

       56.     Just in the last 12 months alone, Trans Union has been sued by consumers alleging

their violation of the FCRA over 2,000 times. Most of these alleged that the defendant violated §

1681i(a) by failing to conduct a lawful reinvestigation of the consumer’s accuracy dispute. This

complaint history has been true for nearly every year over the last decade.

       57.     While the thousands of consumer complaints and hundreds of thousands of

consumer disputes alone would have put Defendant on notice of the failures of their dispute

investigation procedures in ensuring accuracy, numerous Federal District and Circuit Courts have

placed Trans Union on notice that they may not merely “parrot” what their creditor-customer tells

them if the consumer had provided a substantive and detailed dispute.

       58.     TransUnion has long been on notice.          The seminal Circuit Court decision

addressing § 1681i(a) and finding that a CRA does not conduct a reasonable reinvestigation of a




                                                 12
         Case 1:21-cv-01921-ADC Document 1 Filed 07/30/21 Page 13 of 19



consumer’s substantive dispute if it merely “parrots” its creditor-customer was a Trans Union case.

Cushman v. Trans Union Corp., 115 F.3d 220, 225 (3d Cir.1997). Trans Union’s notice was so

substantial that one District Court instructed the jury in a § 1681i(a) trial:

       In assessing the issue of notice to Trans Union, you are instructed that, on several
       occasions since 1997, decisions of federal courts have informed . . . that the Fair
       Credit Reporting Act’s Requirement for a reasonable reinvestigation must consist
       of something more than simply the parroting of information received from other
       sources and/or that a credit reporting agency does not act reasonably by deferring
       entirely to another source of information, such as a creditor.

Mullins v. Equifax Info. Servs., LLC, No. CIV. 3:05-cv-888 (E.D. Va. Aug. 27, 2007).

       59.     Defendant has also been repeatedly criticized by Federal and state regulators, and

consumer groups for the refusal or failure to conduct substantive reinvestigations.

       60.     In 2015, a large group of state Attorneys General forced a consent order from the

Defendant by which they were required to develop procedures necessary to comply with the

FCRA. 2 The AG Settlement required amongst many changes and mandates that the Defendant

comply with § 1681i(a).

       61.     The AG Settlement also required the Defendants to conduct significant research

and data gathering – even creating a “working group” to address these issues, and to develop

special procedures to handle disputes as in this case. Notwithstanding these requirements, the

Defendants did not meaningfully comply with the AG Settlement in these regards.

       62.     Trans Union is also aware of substantive and detailed criticism by public interest

groups about their automated dispute system. For example, in 2009, the National Consumer Law

Center (“NCLC”), the organization that publishes the leading egal treatise in this field, also

published a scathing research paper detailing the actual process followed by Defendants when a


2
      Available     at       https://www.ohioattorneygeneral.gov/Files/Briefing-Room/News-
Releases/Consumer-Protection/2015-05-20-CRAs-AVC.aspx.




                                                   13
           Case 1:21-cv-01921-ADC Document 1 Filed 07/30/21 Page 14 of 19



consumer makes a dispute. That report was updated in 2019. AUTOMATED INJUSTICE REDUX Ten

Years after a Key Report, Consumers Are Still Frustrated Trying to Fix Credit Reporting Errors,

National Consumer Law Center, February 2019. (“NCLC Report”). 3

         63.     The NCLC Report summarized its context:

         Ten years ago, the National Consumer Law Center (NCLC) issued Automated
         Injustice: How a Mechanized Dispute System Frustrates Consumers Seeking to Fix
         Errors in their Credit Reports, the landmark report on the serious dysfunctions in
         the American credit reporting system. Since then, the Consumer Financial
         Protection Bureau (CFPB) began exercising supervision authority over the Big
         Three credit bureaus (Equifax, Experian and TransUnion), and started the difficult
         task of compelling them to reform their procedures and practices. A coalition of
         more than 30 state Attorneys General reached a breakthrough settlement with the
         credit bureaus in 2015, requiring an array of reforms. Despite these very laudable
         achievements, the credit bureaus and the companies that supply them with
         information still have serious problems in ensuring the accuracy of credit reports,
         affecting millions of American consumers. The dispute process required by the Fair
         Credit Reporting Act (FCRA) that was intended to fix these problems remains
         ineffective and biased.

         64.     Among many of the Defendants’ accuracy failures, the NCLC Report discovered:

                 •   Insufficient Information Conveyed and Considered in
                     Investigation. Credit bureaus use the highly automated e-OSCAR
                     system to convey disputes to furnishers, primarily using shorthand two-
                     or three-digit codes, and at most only a line or two of text in a minority
                     of instances. The credit bureaus use the same four or five codes over
                     80% of the time.

                 •   Failure to Transmit Information Submitted by the Consumer.
                     Credit bureaus failed to send supporting documentation submitted by
                     consumers to furnishers, in clear violation of the FCRA.

                 •   Perfunctory Credit Bureau Investigations. Credit bureaus limit the
                     role of their employees who handle disputes, or of the foreign workers
                     employed by their offshore vendors, to little more than selecting these
                     two or three digit codes. Workers do not examine documents, contact
                     consumers by phone or email, or exercise any form of human discretion
                     in resolving a dispute.




3
    Available at https://www.nclc.org/images/pdf/credit_reports/automated-injustice-redux.pdf.



                                                   14
          Case 1:21-cv-01921-ADC Document 1 Filed 07/30/21 Page 15 of 19



                 •   Credit Bureaus Always Side with Furnishers. Credit bureaus are
                     universally biased in favor of furnishers and against consumers in
                     disputes. In a practice known as “parroting,” credit bureaus blindly
                     adopted the response of the furnisher without performing any
                     independent review.

NCLC Report at 6.

         65.     Despite the notice and judicial, regulatory, and public-interest criticism, Defendant

has refused to change its dispute investigation process because it would cost too much money to

do so.

         66.     Trans Union’s procedures imposed on the Plaintiff and similarly situated

consumers an unjustifiably and unreasonable risk of harm that could have been mitigated or

avoided with just modest imposition.

                                         CLAIMS FOR RELIEF

                                              COUNT I
                                    Violation of FCRA § 1681e(b)

         67.     Plaintiff re-alleges and fully incorporates each of the above paragraphs as if fully

stated herein.

         68.     Trans Union violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of the credit report

and credit files it published and maintains concerning the Plaintiff.

         69.     As a result of this conduct, action and inaction of Trans Union, the Plaintiff suffered

damage by loss of credit, loss of the ability to purchase and benefit from credit, reduction in credit

scores, reduction in lines of credit, and denial for various financial products, the mental and

emotional and anguish and the humiliation and embarrassment of having to borrow money and

offer explanations for why he lost the ability to benefit from credit.




                                                    15
           Case 1:21-cv-01921-ADC Document 1 Filed 07/30/21 Page 16 of 19



       70.      Further, after the Plaintiff’s detailed disputes put them on notice of likely

inaccuracies and reasons to doubt the correctness of the reporting of their creditor-customers,

TransUnion ignored such information and did not use any human or substantive review to confirm

and verify that its procedures were ensuring maximum possible accuracy of the Plaintiff’s credit

reports.

       71.      Trans Union furnished multiple consumer reports to third parties containing the

inaccurate tradeline information and Trans Union did so after receiving notice of these

inaccuracies.

       72.      Trans Union’s conduct, action, and inaction was willful, rendering it liable for

punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n. In

the alternative, if Trans Union was negligent, Plaintiff is entitled to recover under 15 U.S.C. §

1681o. Trans Union failed to properly conduct any independent investigation regarding the

erroneous reporting.

       73.      As a result of Trans Union’s violations of 15 U.S.C. § 1681e(b), Plaintiff is entitled

to recover her actual damages pursuant to 15 U.S.C. § 1681n and/or § 1681o, or in the alternative

her statutory damages of $1,000 pursuant to 15 U.S.C. § 1681n.

       74.      The Plaintiff is entitled to recover costs and attorney’s fees from Trans Union in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

       WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant, TRANS UNION LLC, for statutory damages, punitive damages,

actual damages, costs, interest, attorney fees, enjoinder from further violations of these parts and

any other such relief the Court may deem just and proper.




                                                  16
         Case 1:21-cv-01921-ADC Document 1 Filed 07/30/21 Page 17 of 19



                                             COUNT II
                                     Violation of FCRA § 1681i

       75.       Plaintiff re-alleges and fully incorporates each of the above paragraphs as if fully

stated herein.

       76.       Trans Union violated 15 U.S.C. § 1681i in multiple ways, including, buy example

and without limitation: by failing to delete inaccurate mixed information in the Plaintiff’s credit

file after receiving notice of such inaccuracies, by failing to conduct a lawful reinvestigation, by

failing to maintain reasonable procedures with which to filter and verify disputed information in

the Plaintiff’s credit file; and by relying upon verification from a source it has to know is not

always reliable.

       77.       Further, Trans Union violated Section 1681i by conducting no investigation at

all. Section 1681i demands that when Plaintiff notified Trans Union directly of his dispute, that

party—the consumer reporting agency who received the disputes—must investigate those

disputes. The statute does not contemplate someone other than Trans Union conducting the

investigation.

       78.       Yet, Trans Union used an unrelated third-party, Teleperformance, over which it has

claimed to have no control, to conduct its investigations. Teleperformance is not, in the words of

the statute, “the [consumer reporting] agency” to whom Plaintiff disputed. Trans Union therefore

violated 1681i on this basis because it sent Plaintiff’s disputes away to a company that was not its

controlled agent rather than investigating them as required.

       79.       As a result of Trans Union’s violations of 15 U.S.C. § 1681i, the Plaintiff is entitled

to recover his actual damages pursuant to 15 U.S.C. § 1681n and/or § 1681o or, in the alternative,

his statutory damages of $1,000 pursuant to 15 U.S.C. § 1681n.




                                                    17
         Case 1:21-cv-01921-ADC Document 1 Filed 07/30/21 Page 18 of 19



       80.     Trans Union’s conduct, action, and inaction was willful, rendering it liable for

actual or statutory damages, and punitive damages in an amount to be determined by the Court

pursuant to 15 U.S.C. § 1681n. In the alternative, it was negligent entitling the Plaintiff to recover

under 15 U.S.C. § 1681o.

       81.     The Plaintiff is entitled to recover costs and attorney’s fees from Trans Union in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

       WHEREFORE, Plaintiff demands judgment and compensatory and punitive damages

against Defendant, TRANS UNION LLC, jointly and severally; for his attorney’s fees and costs;

for pre-judgment and post-judgment interest at the legal rate, and such other relief the Court does

deem just, equitable, and proper.

       Certification and Closing Under Federal Rule of Civil Procedure 11, by signing below, I

certify to the best of my knowledge, information, and belief that this complaint: (1) is not being

presented for an improper purpose, such as to harass, cause unnecessary delay, or needlessly

increase the cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for

extending, modifying, or reversing existing law; (3) the factual contentions have evidentiary

support or, if specifically so identified, will likely have evidentiary support after a reasonable

opportunity for further investigation or discovery; and (4) the complaint otherwise complies with

the requirements of Rule 11.



TRIAL BY JURY IS DEMANDED.



                                                       Respectfully submitted,

                                                       MIGUEL GUERRERO,

                                                       By:     ___/s/



                                                  18
Case 1:21-cv-01921-ADC Document 1 Filed 07/30/21 Page 19 of 19



                                   Tara Keller Bar ID 22303

                                   Leonard A. Bennett (pro hac vice
                                   forthcoming)
                                   Craig C. Marchiando (pro hac vice
                                   forthcoming)
                                   CONSUMER LITIGATION ASSOCIATES, P.C.
                                   763 J. Clyde Morris Blvd., Suite 1-A
                                   Newport News, VA 23601
                                   (757) 930-3660
                                   (757) 930-3662 fax
                                   craig@clalegal.com

                                   Andrew Weiner (pro hac vice forthcoming)
                                   Jeffrey B. Sand (pro hac vice forthcoming)
                                   WEINER & SAND LLC
                                   800 Battery Avenue SE
                                   Atlanta, Georgia 30339
                                   (404) 254-0842 (Tel.)
                                   (404) 205-5029 (Tel.)
                                   (866) 800-1482 (Fax)
                                   aw@wsjustice.com
                                   js@wsjustice.com

                                   Attorneys for Plaintiff




                              19
